Exhibit 10.36
CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) is made by and between ADVENTRX Pharmaceuticals, Inc.
(“ADVENTRX”) and Evan M. Levine (“Mr. Levine”) with respect to the following
facts:
A. Other than as a member of the Board of Directors of ADVENTRX, Mr. Levine
resigned all of Mr. Levine’s positions with ADVENTRX and its subsidiaries and
affiliated companies, including as Chief Executive Officer and President of the
Company, effective October 17, 2008.
B. On December 22, 2008, Mr. Levine resigned as a member of the Board of
Directors of ADVENTRX and, since December 22, 2008, Mr. Levine has had no
relationship with ADVENTRX, except as a stockholder of ADVENTRX.
C. The parties desire to settle all claims and issues that have, or could have,
been raised in relation to Mr. Levine’s employment with ADVENTRX and arising out
of or in any way related to the acts, transactions or occurrences between
Mr. Levine and ADVENTRX to date, including, but not limited to, Mr. Levine’s
employment with ADVENTRX and the termination of that employment, on the terms
set forth below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
1. Severance Package. In consideration of the promises and representations made
by Mr. Levine in this Separation Agreement, ADVENTRX agrees to provide
Mr. Levine with the following payments and benefits (“Severance Package”) to
which Mr. Levine is not otherwise entitled. Mr. Levine acknowledges and agrees
that this Severance Package constitutes adequate legal consideration for the
promises and representations made by Mr. Levine in this Separation Agreement.
For clarity, Mr. Levine will have no right to the Severance Package unless and
until this Separation Agreement is timely signed and delivered and not revoked.
1.1 Severance Payment. ADVENTRX agrees to provide Mr. Levine with a severance
payment of $225,000, less all applicable taxes and withholdings (“Severance
Payment”). The Severance Payment will be made in a lump-sum as soon as
reasonably practicable following the Effective Date; provided, however, that the
Severance Payment will not be made earlier than January 2, 2009 and not later
than the close of business on the day that is the earlier of (a) the 5th full
business day after the Effective Date and (b) March 15, 2009.
1.2 Health Benefit Allowance. ADVENTRX agrees to provide Mr. Levine with a
health benefit allowance of $19,870.20, which Mr. Levine may use, at
Mr. Levine’s discretion, to pay the premiums required to continue Mr. Levine’s
group health care coverage under the applicable provisions of the Consolidated
Omnibus Budget Reconciliation act of 1985 (“COBRA”) or any other health
care-related expenses. This health benefit allowance will be paid in the same
manner as the Severance Payment and will be subject to all applicable taxes and
withholdings.

 

 



--------------------------------------------------------------------------------



 



1.3 Stock Issuance. Promptly following the Effective Date but subject to the
remainder of this Section 1.3, ADVENTRX agrees to issue to Mr. Levine one
million (1,000,000) shares of its common stock, par value $0.001 per share,
which shares shall be fully-vested upon issuance (the “Shares”); provided that
(a) this Separation Agreement is signed and delivered and not revoked and
(b) ADVENTRX has received a written waiver under that certain Rights Agreement,
dated July 25, 2005 (the “Rights Agreement”), that allows ADVENTRX to issue the
Shares without complying with the participation rights (and any related rights,
including rights to notice) set forth in the Rights Agreement (as defined in the
Rights Agreement); provided, further, that, if Mr. Levine is not an “Employee,”
a “Consultant” or a “Director” (as each such term is defined in the ADVENTRX
2008 Omnibus Incentive Plan) on the Effective Date, (x) the Company’s Board of
Directors has approved the issuance of the Shares to Mr. Levine, (y) ADVENTRX
has received from the American Stock Exchange written notification approving an
application for the listing of the Shares on the American Stock Exchange and
(z) Mr. Levine signs and delivers that certain Restricted Stock Issuance
Agreement in substantially the form of Exhibit A, attached hereto. The
conditions set forth in foregoing clauses (a), (b), (x) and (y) above are
collectively referred to herein as the “Conditions.” Any Shares issued pursuant
to this Section 1.3 shall be evidenced by a stock certificate, which certificate
shall be registered in the name of Mr. Levine and shall bear, as applicable,
restrictive legends reflecting that the Shares have not been registered under
the Securities Act of 1933, as amended, and may not be resold or transferred
unless the Shares are first registered or exempt from registration under the
federal and state securities laws and/or reflecting Mr. Levine’s relationship,
whether current or prior, as an affiliate of ADVENTRX. In the event the
Conditions have not been satisfied by January 30, 2009, in lieu of issuing the
Shares, the Company shall pay Mr. Levine an additional $100,000, less all
applicable taxes and withholdings (the “Additional Payment”). The Additional
Payment will be made in a lump-sum as soon as reasonably practicable following
January 30, 2009; provided, however, that the Additional Payment will not be
made later than March 15, 2009. For clarity, (A) the Company shall be obligated
only to either issue the Shares or make the Additional Payment and, once the
Company has either issued the Shares or made the Additional Payment, it shall
have no obligation with respect to the other and (B) if the Conditions have been
satisfied by January 30, 2009 but Mr. Levine has not signed and delivered that
certain Restricted Stock Issuance Agreement in substantially the form of
Exhibit A, attached hereto, the Company shall have no obligation to either issue
the Shares or make the Additional Payment.
2. General Release.
2.1 Mr. Levine unconditionally, irrevocably and absolutely releases and
discharges ADVENTRX, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of ADVENTRX,
past and present, as well as ADVENTRX’s employees, officers, directors, agents,
successors and assigns (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between them to date, to
the fullest extent permitted by law, including, but not limited to, Mr. Levine’s
employment with ADVENTRX, the termination of Mr. Levine’s employment, and all
other losses, liabilities, claims, charges, demands and causes of action, known
or unknown, suspected or unsuspected, arising directly or indirectly out of or
in any way connected with Mr. Levine’s employment with ADVENTRX. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, but not limited to alleged violations of the California Labor
Code or the federal Fair Labor Standards Act, Title VII of the Civil Rights Act
of 1964 and the California Fair Employment and Housing Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended,
and all claims for attorneys’ fees, costs and expenses. Mr. Levine expressly
waives Mr. Levine’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Mr. Levine or on Mr. Levine’s behalf, related in any way
to the matters released herein. However, this general release is not intended to
bar any claims that, by statute, may not be waived, such as claims for workers’
compensation benefits, unemployment insurance benefits, statutory indemnity and
any challenge to the validity of Mr. Levine’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Separation Agreement.

 

2



--------------------------------------------------------------------------------



 



2.2 ADVENTRX, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of ADVENTRX,
past and present, as well as ADVENTRX’s officers, directors, managing agents,
successors and assigns in any of their respective capacities as a representative
of ADVENTRX (the “ADVENTRX Releasors”) unconditionally, irrevocably and
absolutely release and discharge Mr. Levine from all claims related in any way
to the transactions or occurrences between the ADVENTRX Releasors and Mr. Levine
to date, to the fullest extent permitted by law, including, but not limited to,
Mr. Levine’s employment with ADVENTRX, the termination of Mr. Levine’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Mr. Levine’s employment with
ADVENTRX. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, and all claims for attorneys’ fees, costs and
expenses. The ADVENTRX Releasors expressly waive any right to recovery of any
type, including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by any ADVENTRX Releasor or on any
ADVENTRX Releasor’s behalf, related in any way to the matters released herein.
However, this general release is not intended to bar any claims that, by
statute, may not be waived, such as statutory indemnity.
3. California Civil Code Section 1542 Waiver. Mr. Levine and the ADVENTRX
Releasors each expressly acknowledges and agrees that all rights under
Section 1542 of the California Civil Code are expressly waived. That section
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
4. Representation Concerning Filing of Legal Actions. Mr. Levine represents
that, as of the date of this Separation Agreement, Mr. Levine has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against ADVENTRX or any of the other Released Parties in any court or with any
governmental agency. ADVENTRX represents that, as of the date of this Separation
Agreement, ADVENTRX has not filed any lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against Mr. Levine in any court or with any
governmental agency.
5. Nondisparagement. Mr. Levine agrees that Mr. Levine will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of ADVENTRX or any of the
other Released Parties. ADVENTRX agrees that its officers, directors and
managing agents will not make any voluntary statements, written or oral, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the personal and/or business reputations, practices or
conduct of Mr. Levine. The foregoing notwithstanding, the parties may respond
accurately and fully to any questions, inquiry or request for information when
required to do so by legal process.

 

3



--------------------------------------------------------------------------------



 



6. Confidentiality and Return of ADVENTRX Property; Surviving Obligations.
Mr. Levine understands and agrees that as a condition of receiving the Severance
Package described in paragraph 1, all ADVENTRX property must be returned to
ADVENTRX. By signing this Separation Agreement, Mr. Levine represents and
warrants that Mr. Levine has returned to ADVENTRX all ADVENTRX property, data
and information belonging to ADVENTRX and agrees that Mr. Levine will not use or
disclose to others any confidential or proprietary information of ADVENTRX or
any of the other Released Parties. Mr. Levine further agrees to comply with the
continuing obligations set forth in the surviving provisions of ADVENTRX’s
Confidential Information, Non-Solicitation and Invention Assignment Agreement
for Employees, the Code of Business Conduct and Ethics, the Policies and
Procedure Manual, as updated from time to time, and the Insider Trading and
Disclosure Policy, each as previously executed by Mr. Levine (collectively,
“Employment Documents”). In addition, Mr. Levine agrees to keep the terms of
this Separation Agreement confidential between Mr. Levine and ADVENTRX, except
that Mr. Levine may tell, in confidence, Mr. Levine’s immediate family and
attorney or accountant, if any, as needed, but in no event should Mr. Levine
discuss this Separation Agreement or its terms with any current or prospective
employee of ADVENTRX.
7. Section 16 Reporting. Mr. Levine understands that ADVENTRX is required to
disclose in its annual proxy statement information regarding Section 16
reporting delinquencies by its directors and officers that occurred during the
prior fiscal year. To assist ADVENTRX in meeting such disclosure requirements,
Mr. Levine hereby (a) certifies that all reportable transactions in ADVENTRX
securities through the date of this Separation Agreement have been reported on a
Form 4, and (b) agrees to execute and deliver to ADVENTRX promptly after
December 31, 2008, but no later than January 30, 2009, the “no filing due”
certification in the form attached hereto as Appendix A.
8. No Admissions. By entering into this Separation Agreement, Mr. Levine and the
Released Parties make no admission that they have engaged, or are now engaging,
in any unlawful conduct. The parties understand and acknowledge that this
Separation Agreement is not an admission of liability and shall not be used or
construed as such in any legal or administrative proceeding.
9. Older Workers’ Benefit Protection Act. This Separation Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act,
29 U.S.C. sec. 626(f). Mr. Levine is advised to consult with an attorney before
executing this Separation Agreement.
9.1 Acknowledgments/Time to Consider. Mr. Levine acknowledges and agrees that
(a) Mr. Levine has read and understands the terms of this Separation Agreement;
(b) Mr. Levine has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Mr. Levine has obtained and considered
such legal counsel as Mr. Levine deems necessary; (d) Mr. Levine has been given
twenty-one (21) days to consider whether or not to enter into this Separation
Agreement (although Mr. Levine may elect not to use the full 21-day period at
Mr. Levine’s option); and (e) by signing this Separation Agreement, Mr. Levine
acknowledges that Mr. Levine does so freely, knowingly, and voluntarily. If the
signed Agreement is not received by the Company’s corporate secretary by 5:00
p.m. Pacific Time on January 14, 2009, ADVENTRX will assume Mr. Levine is not
interested in the Severance Package, and the offer will be automatically
withdrawn.

 

4



--------------------------------------------------------------------------------



 



9.2 Revocation/Effective Date. This Separation Agreement shall not become
effective or enforceable until the eighth day after Mr. Levine signs and
delivers to ADVENTRX this Separation Agreement. In other words, Mr. Levine may
revoke Mr. Levine’s acceptance of this Separation Agreement within seven
(7) days after the date Mr. Levine signs and delivers it to ADVENTRX. Mr.
Levine’s revocation must be in writing and received by the Company’s corporate
secretary by 5:00 p.m. Pacific Time on the seventh day in order to be effective.
If Mr. Levine does not revoke acceptance within the seven (7) day period,
Mr. Levine’s acceptance of this Separation Agreement shall become binding and
enforceable on the eighth day (“Effective Date”). The Severance Package will
become due and payable in accordance with paragraph 1 above and its subparts
after the Effective Date, provided Mr. Levine does not revoke.
9.3 Preserved Rights of Mr. Levine. This Separation Agreement does not waive or
release any rights or claims that Mr. Levine may have under the Age
Discrimination in Employment Act of 1967, as amended, that arise after the
execution of this Separation Agreement. In addition, this Agreement does not
prohibit Mr. Levine from challenging the validity of this Separation Agreement’s
waiver and release of claims under the Age Discrimination in Employment Act of
1967, as amended.
10. Severability. In the event any provision of this Separation Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.
11. Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Mr. Levine or the ADVENTRX Releasors in breach hereof.
12. Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.
13. Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of the Employment Documents, all of which are herein
incorporated by reference, is intended to be the entire agreement between the
parties and supersedes and cancels any and all other and prior agreements,
written or oral, between the parties regarding this subject matter. For clarity,
that certain Confidential Separation Agreement and General Release of All Claims
dated October 17, 2008 and presented to Mr. Levine on or about October 19, 2008
is hereby withdrawn and shall be of no further force or effect. This Separation
Agreement may be amended only by a written instrument executed by all parties
hereto.

 

5



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.

          Dated: December 23, 2008  By:   /s/ Evan M. Levine         Evan M.
Levine   

            Adventrx Pharmaceuticals, Inc.
    Dated: December 23, 2008  By:   /s/ Patrick L. Keran         Patrick L.
Keran        Vice President and General Counsel   

 

6



--------------------------------------------------------------------------------



 



Appendix A

CERTIFICATE
I am aware that, as a “Section 16 officer” of ADVENTRX Pharmaceuticals, Inc.
during the fiscal year ended December 31, 2008, I must file a Form 5 with the
Securities and Exchange Commission within 45 days after the end of the fiscal
year, unless I have previously reported all transactions and holdings otherwise
reportable on such Form 5.
After reviewing my records, I hereby certify to ADVENTRX that I am not required
to file a Form 5 for the fiscal year ended December 31, 2008.

                Date:                 By:           Name:   Evan M. Levine    

 

7



--------------------------------------------------------------------------------



 



         

Exhibit A
RESTRICTED STOCK ISSUANCE AGREEMENT

 

8



--------------------------------------------------------------------------------



 



RESTRICTED STOCK ISSUANCE AGREEMENT
This Restricted Stock Issuance Agreement (this “Agreement”) is effective as of
[                    ] by and between ADVENTRX Pharmaceuticals, Inc., a Delaware
corporation (the “Corporation”), and Evan M. Levine, an individual and resident
of the State of California (“Mr. Levine”).
1. ISSUANCE OF SHARES
1.1 Issuance. Mr. Levine is hereby issued One Million (1,000,000) shares of the
Corporation’s common stock, par value $0.001 per share (the “Shares”), pursuant
to terms of that certain Confidential Separation Agreement and General Release
of All Claims effective as of [                    ] between the Corporation and
Mr. Levine (the “Separation Agreement”).
1.2 Stockholder Rights. Mr. Levine shall have all the rights of a stockholder
(including voting and dividend rights) with respect to the Shares, subject,
however, to the transfer restrictions set forth herein.
2. INVESTMENT REPRESENTATIONS
2.1 Organization; Authority. Mr. Levine confirms he has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, and this Agreement constitutes a legal, valid and binding
obligation of Mr. Levine, enforceable in accordance with its terms.
2.2 Acquire Entirely for Own Account. This Agreement is made with Mr. Levine in
reliance upon Mr. Levine’s representation to the Corporation, which by
Mr. Levine’s execution of this Agreement Mr. Levine hereby confirms, that the
Shares are being acquired for investment for Mr. Levine’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof and that Mr. Levine has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, Mr. Levine further represents that Mr. Levine does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares.
2.3 Exemption from Registration. Mr. Levine understands that the Shares have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and, accordingly, are being issued to him in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws and that the Corporation is relying in part upon the truth and
accuracy of the representations and warranties of Mr. Levine set forth herein in
order to determine the availability of such exemptions and the eligibility of
Mr. Levine to acquire the Shares.
2.4 Disclosure of Information. Mr. Levine believes he has received all
information necessary or appropriate for deciding whether to acquire the Shares
for the consideration set forth herein, including the periodic reports and other
filings of the Corporation made with the U.S. Securities and Exchange Commission
and available at www.sec.gov. Mr. Levine further represents that he has had the
opportunity to ask questions and receive answers from the Corporation regarding
investment in the Shares.

 

 



--------------------------------------------------------------------------------



 



2.5 Investment Experience. Mr. Levine acknowledges that he is able to fend for
himself, can bear the economic risk of this investment and has such knowledge
and experience in financial or business matters (including experience in
evaluating and investing in securities of companies in the same or similar
industry and stage of life as the Corporation), and is capable of evaluating the
merits and risks of the investment in the Shares.
2.6 Accredited Investor. Mr. Levine is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities Act, as presently in
effect.
2.7 Restricted Securities. Mr. Levine understands that the Shares are restricted
securities under applicable U.S. federal and state securities laws and may not
be resold or transferred unless the Shares are first registered under the
Securities Act and qualified by state authorities or unless an exemption from
such registration/qualification is available (which exemption may be available
under Rule 144 promulgated under the Securities Act, subject to the remainder of
this Section 2.7 and the conditions and requirements of Rule 144). Accordingly,
Mr. Levine hereby acknowledges that Mr. Levine is prepared to hold the Shares
for an indefinite period and that Mr. Levine is aware that Rule 144 promulgated
under the Securities Act is not presently available to exempt the sale of the
Shares from the registration requirements of the Securities Act. Mr. Levine
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
requirements relating to the Corporation which are outside of Mr. Levine’s
control and which the Corporation has no obligation and may not be able to
satisfy. Mr. Levine understands that there is no assurance that the Corporation
will satisfy the criteria for continued listing of its common stock on the
American Stock Exchange. Mr. Levine also acknowledges that the Corporation has
no obligation to register or qualify the Shares for resale.
2.8 Restrictive Legends. In order to reflect the restrictions on disposition of
the Shares, Mr. Levine understands that the stock certificates, if any
representing the Shares will bear restrictive legends, including one or more of
the following or other legends:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. SUCH SHARES MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES
UNDER SUCH ACT OR (B) ASSURANCES SATISFACTORY TO THE CORPORATION THAT
REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO SUCH SALE OR OFFER.”
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STAND-OFF
PROVISION AND ACCORDINGLY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED, OR
IN ANY MANNER DISPOSED OF EXCEPT IN CONFORMITY WITH THE TERMS OF THE RESTRICTED
STOCK ISSUANCE AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER OF
SUCH SHARES (OR THE PREDECESSOR IN INTEREST TO SUCH SHARES). THE CORPORATION
WILL, UPON WRITTEN REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER
HEREOF WITHOUT CHARGE.”

 

-2-



--------------------------------------------------------------------------------



 



2.9 Legal, Tax, Economic Considerations. Mr. Levine has reviewed with his own
advisors the legal, tax, economic and related considerations of the transactions
contemplated by this Agreement, and it is relying solely on such advisors and
not on any statements or representations of the Corporation or any of the
Corporation’s employees or agents. Mr. Levine understands that he (and not the
Corporation) shall be responsible for his own tax liability that may arise as a
result of the transactions contemplated by this Agreement.
2.10 No Obligation to Register. Mr. Levine acknowledges and understands that the
Corporation is under no obligation to register the Shares.
3. MARKET STAND-OFF PROVISION
In the event the number of shares of the Corporation’s common stock then
beneficially owned by Mr. Levine and his Affiliates exceeds 4.99% of the total
number of shares of the Corporation’s common stock then issued and outstanding,
in connection with a public offering of the Corporation’s securities and upon
request of the underwriters, placement agents or similar entity managing such
offering (which request may be delivered by the Corporation if the Corporation
is so requested by such underwriters, agents or entities), Mr. Levine agrees not
to sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of the Shares (except to the extent they are included in the
registration) without the prior written consent of such underwriters, agents or
entities for such period of time from the effective date of such registration as
may be requested by such underwriters, agents or entities and to execute an
agreement reasonably reflecting the foregoing as may be requested by such
underwriters, agents or entities at the time of the Corporation’s public
offering; provided, however, that in no event shall such period exceed ninety
(90) days. In the event of any stock dividend, stock split, recapitalization or
other change affecting the Corporation’s outstanding common stock, then any new,
substituted or additional securities distributed with respect to the Shares
shall be immediately subject to this section. In order to enforce the
limitations of this section, the Corporation may impose stop-transfer
instructions with respect to the Shares until the end of the applicable
stand-off period. Mr. Levine acknowledges and agrees that notice of a public
offering of the Corporation’s securities (including a request not to take the
actions described above in this Section 3) is the Company’s confidential
information and Mr. Levine shall not disclose such confidential information to
anyone or use such confidential information for any purpose.
4. GENERAL PROVISIONS
4.1 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed facsimile if sent during the normal
business hours of the recipient (if not sent during the normal business hours of
the recipient, then on the next business day); (iii) five days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All written
communications shall be addressed to the party to be notified at the address or
facsimile number applicable to such party appearing on the signature page to
this Agreement, or such other address or facsimile number that such party
provides in writing to the other party.

 

-3-



--------------------------------------------------------------------------------



 



4.2 Agreement is Entire Contract. This Agreement, together with the Separation
Agreement, constitute the entire contract between the parties hereto with regard
to the subject matter hereof.
4.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, as applied to contracts
among California residents entered into and to be performed entirely within
California.
4.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
4.5 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the parties’ respective successors and assigns.
Notwithstanding the foregoing, Mr. Levine shall not assign his rights or
obligations hereunder without prior written consent of the Corporation. Any
assignee of Mr. Levine shall have become a party to this Agreement or shall have
agreed in writing to be bound by the terms and conditions hereof.
[Signature page follows]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each party hereto has executed this Restricted Stock
Issuance Agreement as of the date first set forth above.

            ADVENTRX PHARMACEUTICALS, INC.
      By:           Name:           Title:      

Address:    6725 Mesa Ridge Road
                  Suite 100
                  San Diego, CA 92121
Facsimile:  (858) 552-0876

                  Evan M. Levine   

           
 
  Address:      
 
         
 
       
 
         
 
       
 
         
 
       
 
  Facsimile:    
 
         

[COUNTERPART SIGNATURE PAGE TO
RESTRICTED STOCK ISSUANCE AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



November 7, 2008
Evan M. Levine
5173 Seagrove Place
San Diego, CA 92130
Dear Evan,
As you know, there has been substantial discussion regarding the terms of the
Confidential Separation Agreement and General Release of All Claims that was
presented to you on October 19, 2008 (the “Separation Agreement”). In light of
this, you and the Company mutually agree that it is in the best interests of
Adventrx Pharmaceuticals, Inc. (the “Company”) and its stockholders that these
discussions continue. In furtherance of the foregoing, this letter agreement
(this “Letter Agreement”) memorializes our mutual agreements regarding the
amendment of the Separation Agreement as stated herein. Your agreement to the
terms of this Letter Agreement does not alter the Separation Agreement, except
as otherwise specifically provided herein, and does not obligate you to further
negotiate the terms of the Separation Agreement.
In consideration of and exchange for your agreement to the terms of this Letter
Agreement, the Company agrees to pay you $40,000, less standard deductions and
withholdings, to be paid to you in 4 equal installments of $10,000, less
standard deductions and withholdings (the “Payment”) on the following dates:
November 11, 2008, November 17, 2008, November 24, 2008, and December 1, 2008.
In exchange for the Payment, you agree that you will not sign the Separation
Agreement, as amended by this Letter Agreement, before December 9, 2008 and you
agree to the following amendments to the Separation Agreement:

  1)   The last sentence of Section 1.1 of the Separation Agreement is amended
and restated to read in its entirety as follows:

“The Severance Payment will be made in 39 substantially equal installments
payable to Employee over a period of 18 months in accordance with the Company’s
standard payroll practices, beginning on the first payday following December 30,
2008 (the “Severance Period”).”

  2)   The last sentence of Section 9.1 of the Separation Agreement is amended
and restated to read in its entirety as follows:

“If the signed Agreement is not received by Pamela Lopez, Human Resources, by
5:00 p.m. Pacific Time by December 30, 2008, ADVENTRX will assume Employee is
not interested in the Severance Package, and the offer will be automatically
withdrawn.”

 

 



--------------------------------------------------------------------------------



 



The Company agrees that the terms of the Separation Agreement will not be
altered, except as provided herein, and explicitly agreed to in writing by you.
Nothing provided herein obligates you to further negotiate the terms of the
Separation Agreement. Subject to your compliance with your obligations under the
Employment Documents (as defined in the Separation Agreement), the Company
agrees that the offers provided in and the terms of the Separation Agreement,
including, but not limited to, Sections 1.1 and 1.2 herein, will remain in
effect through December 30, 2008, unless otherwise agreed to in writing by you
and the Company.
THE PARTIES TO THIS LETTER AGREEMENT, WHICH AMENDS THE SEPARATION AGREEMENT, AS
PROVIDED HEREIN, HAVE READ THE FOREGOING AND FULLY UNDERSTAND EACH AND EVERY
PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES HAVE EXECUTED THIS LETTER
AGREEMENT ON THE DATES SHOWN BELOW.

          Dated: November 7, 2008  By:   /s/ Evan M. Levine         Evan Levine 
 

          Dated: November 7, 2008  By:   /s/ Mark N.K. Bagnall         Mark N.K.
Bagnall        Executive Vice President     

 

 